AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
                     Sheet 1


                                      UNITED STATES DISTRICT COURT
                                                          Middle District of Alabama

           UNITED STATES OF AMERICA                                    Judgment in a Criminal Case
                      v.                                               (For Revocation of Probation or Supervised Release)

                   DARRELL GAMBLE
                                                                         Case No. 2:07cr219-ALB-1
                                                                         usm No, 12314-002

                                                                         Cecilia Vaca
                                                                                                Defendant's Attorney
 THE DEFENDANT:
 66 admitted guilt to violation of condition(s)           1, 2 and 3                    of the term ofsupervision.
 CI was found in violation of condition(s) count(s)                                after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                         Violation Ended
 1                                Violation of License to Carry Pistol                                      02/10/2018

2                                 Positive Urinalysis (Cocaine)                                             01/2412018
 3                                Positive Urinalysis (Cocaine)                                             02/15/2018



        The defendant is sentenced as provided in pages 2 through           4      of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 El The defendant has not violated condition(s)                            and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 8227                     09/27/2019
                                                                                           Date of Imposition of Judgment
 Defendant's Year of Birth:           1967
                                                                         /s/ Andrew L. Brasher
 City and State of Defendant's Residence:                                                        Signature of Judge
 Montgomery, Alabama
                                                                         Andrew L. Brasher, United States District Judge
                                                                                              Name and Title of Judge

                                                                         10/01/2019
                                                                                                        Date
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                Judgment — Page   2   of   4
DEFENDANT: DARRELL GAMBLE
CASE NUMBER: 2:07cr219-ALB-1


                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term of:

Time served, 1 day. The term of supervised release imposed on June 9, 2008, is revoked.




     ❑ The court makes the following recommendations to the Bureau ofPrisons:




     Eitf The defendant is remanded to the custody of the United States Marshal.

     O The defendant shall surrender to the United States Marshal for this district:
         O    at                                 0 a.m.        0 p.m.     on
         ❑    as notified by the United States Marshal.

     O The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons:
         O    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                      to

at                                                 with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                        By
                                                                                          DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3 — Supervised Release
                                                                                             Judgment—Page     3     of         4
DEFENDANT: DARRELL GAMBLE
CASE NUMBER: 2:07cr219-ALB-1
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 5 years. This term is to run concurrent with the 3 years SR in criminal case #2:18cr275-ALB.




                                                      MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             0 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check ifapplicable)
4.    0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check ifapphcable)
5.      You must cooperate in the collection ofDNA as directed by the probation officer. (check yrapphcable)
6.    0 You must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
        where you reside, work, are a student, or were convicted of a qualifying offense.(check ocapphcable)
7.    0 You must participate in an approved program for domestic violence. (check j'applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
  AO 245D(Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3D — Supervised Release
                                                                                         Judgment—Page   4     of      4
  DEFENDANT: DARRELL GAMBLE
  CASE NUMBER: 2:07cr219-ALB-1

                                            SPECIAL CONDITIONS OF SUPERVISION

1. That upon release from imprisonment, the Defendant shall live 12 months at a half-way house designated by the BOP.

2. Upon completion of residing at the half-way house after 12 months, the Defendant shall participate in the Location
   Monitoring Program and shall comply with the conditions of home detention, which will be monitored by a location
   monitoring system determined by the probation officer, for a period of 6 months. The Defendant shall wear(a) location
   monitoring device(s) and follow the monitoring procedures specified by the probation officer. The Defendant shall pay
   all costs of the program based upon his ability to pay as determined by the probation officer.

3. That Defendant shall participate in a program approved by the United States Probation Office for substance abuse,
   which may include testing to determine whether Defendant has reverted to the use of drugs. That Defendant shall
   contribute to the cost of any treatment based on ability to pay and the availability of third-party payments.

4. The Defendant shall participate in a mental health treatment program approved by the United States Probation Office
   as directed and contribute to the cost based on ability to pay and availability of third party payments.

5. The Defendant shall submit to a search of his person, residence, office or vehicle pursuant to the search policy of this
   Court.
